     Timothy E. Warriner (SB#166128)
1    Attorney at Law
     455 Capitol Mall, Suite 802
2    Sacramento, CA 95814
     (916) 443-7141
3
     Attorney for defendant,
4    Mohammad Nawaz Khan
5

6

7

8                            UNITED STATES DISTRICT COURT
9                  FOR THE EASTERN DISTSRICT OF CALIFORNIA
10
                              )                    Case No. 2:12-cr-00180 MCE
11   UNITED STATES OF AMERICA,)
                              )                    STIPULATION AND PROPOSED
12          Plaintiff,        )                    ORDER CONTINUING DATE FOR
                              )                    RESENTENCING
13      vs.                   )
                              )
14   MOHAMMAD NAWAZ KHAN, and )
                              )
15   MOHAMMAD ADNAN KHAN,     )
16                 Defendants.
17
           To allow defense counsel additional time to meet with their clients with the
18

19
     assistance of an interpreter, Plaintiff, United States of America, by and through its

20   counsel of record, and Defendants, by and through their counsel of record, hereby
21
     stipulate as follows:
22
           The judgment and resentencing date now set for May 27, 2021 be continued
23

24   to June 17, 2021 at 10:00 a.m.
25
     DATED: May 25, 2021                            /s/ Timothy E. Warriner, Attorney for
26                                                  Defendant, Mohammad Nawaz Khan
                                               1
1
     DATED: May 25, 2021                          /s/ Robert Wilson, Attorney for
2                                                 Defendant, Mohammad Adnan Khan
3
     DATED: May 25, 2021                          /s/ Heiko Coppola, Assistant
4                                                 U.S.Attorney
5

6                                      ORDER
7
           Pursuant to the above stipulation, the judgment and resentencing in this
8
     matter is continued from May 27, 2021 to June 17, 2021 at 10:00 a.m.
9

10         Dated: May 28, 2021
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                              2
